DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 7/24/2020.
Claims 1-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2021 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 9, 11, 12, 15-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Peak (US 2014/0168009 A1), hereinafter Peake, in view of Hemisphere (“Compact GPS Positioning and Heading Smart Antenna,” June 2019, Hemisphere GNSS, Inc.), hereinafter Hemisphere, and Cain et al. (US 6,099,235), hereinafter Cain.
Claim 1
Peake discloses the claimed system (Figure 7, depicting excavator 705) for tracking a position of a cutting edge (i.e. teeth 730) on a bucket (i.e. bucket 725) of an excavator (paragraph [0037], regarding the determination of position and control of the teeth 730 of the excavator), the bucket coupled to the excavator at a pivot point (i.e. joint 755) between a stick (i.e. stick 720) of the excavator and the bucket, a mechanism coupled to the stick and configured to provide rotational movement of the bucket (paragraph [0041], regarding the automatic control of the vehicle as a whole, including rigid body components such as the stick and bucket, where the bucket is capable of rotation, as described in paragraph [0025]), an inertial measurement unit (IMU) (i.e. IMU 4 760) coupled to the bucket and configured to determine rotation of the bucket (paragraph [0038], regarding that that the model of Figure 4 corresponds to the embodiment of Figure 7, where IMU 4 760 in Figure 7 corresponding to IMU 425 in Figure 4A estimates attitude and rotation rate, as described in paragraph [0025]). 
The “mechanism” taught by Peake may be reasonably interpreted as hydraulic, given that common excavators, similar to that shown in Peake’s Figure 7, are well known to operate via hydraulic mechanisms.
For example, Cain discloses a similar excavator in Figure 1, where a hydraulic mechanism (i.e. hydraulic actuator 54) coupled to dipper stick 26 (similar to the stick of Peake) is configured to provide rotational movement of bucket 36 (similar to the bucket of Peake) (column 3, line 40-col. 4, line 16, with respect to Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the excavator of Peake, such that a hydraulic mechanism coupled to the stick and configured to provide rotational movement of the bucket, in the same manner that Cain provides a hydraulic mechanism coupled to dipper stick configured to provide rotational movement of a bucket, with the predictable result of providing for well known hydraulic control applicable to excavators.
Peake further discloses the system comprising: 
a survey pole coupled to the stick (Figure 7, depicting the “pole”-like structure of GNSS 750 coupled to stick 720);  
a global navigation satellite system (GNSS) unit (i.e. antenna associated with GNSS 750) coupled to the survey pole (Figure 7, depicting GNSS 750 as including an antenna and mounted by a “survey pole”), the survey pole arranged relative to the stick so that the GNSS unit remains free from contact with any part of the excavator, the bucket, or the stick during a full range of motion of the stick (Figure 7, depicting the antenna of GNSS 750 as being “free from contact” from boom 715, stick 720, and bucket 725; It is well known in the art that the structural limitations of a common excavator does not permit contact between the location of GNSS 750 and boom 715, stick 720, or boom 725, and thus, the feature in which the GNSS unit remains free from contact “during a full range of motion of the stick” is inherently taught by Figure 7), the GNSS unit including an antenna arranged in a known spatial relationship with the pivot point between the stick of the excavator and the bucket (paragraph [0025], regarding the fixed spatial relationship between control point 435 and rigid body 430, where GNSS antenna 405 is mounted on rigid body 410 connected by joint 420, where control point 435 corresponds to bucket 725, rigid body 430 corresponds to stick 720, and GNSS antenna 405 corresponds to GNSS 750, as described in paragraph [0037]), the GNSS unit configured to determine a position of the antenna and a tilt and a heading of the GNSS unit (paragraph [0025-0026], regarding GNSS receiver 455 obtains signals from GNSS antenna 405).
Peake discloses that GNSS receiver 455 obtains signals from GNSS antenna 405, which are used in combination with the IMUs to determine position, velocity, and attitude at joint 420 and control point 435 (paragraph [0025-0026], with respect to Figure 4A). While it may be considered inherent that the GNSS unit of Peake determines a position of the antenna and a tilt and heading of the GNSS unit, in light of the common well known understanding of the functions of a GNSS, Hemisphere is applied in combination with Peake to more clearly teach this known feature.
For example, Hemisphere discloses a compact GPS position and heading smart antenna called Vector V104 GPS Smart Antenna (similar to the GNSS unit taught by Peake), where the antenna and receiver are embodied in a single unit (second page, with respect to specifications). Hemisphere further teaches that Vector V104 GPS Smart Antenna determines a position of its antenna and a tilt and heading of the GPS Smart Antenna (first page, with respect to key features). 
Since Peake discloses no distinction made between position of the GNSS receiver and position of its antenna (paragraph [0025]), it would be reasonable to substitute the GNSS receiver and antenna of Peake with the GPS Smart Antenna of Hemisphere. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GNSS unit of Peake, so as to determine a position of the antenna and a tilt and heading of the GNSS unit, in the same manner that Hemisphere determines a position of its antenna and a tilt and heading of the GPS Smart Antenna, with the predictable result of providing measurements that are commonly made by GNSS.
Peake further discloses that the claimed system comprises a mobile controller (i.e. INS 1 470 and INS 2 485) configured for communications with the GNSS unit and the IMU (paragraph [0026], with respect to Figure 4B, regarding INS 1 and INS 2 receive signals from GNSS 455 and IMU 2 480, which correspond to the excavator of Figure 7, as described in paragraph [0037]). Peake discloses an INS (i.e. inertial navigation system) that combines GNSS position and velocity estimates for the antenna with IMU attitude estimates for the rigid body to estimate position, velocity, and attitude at a control point (paragraph [0005]), and therefore, an INS may be considered a “controller.” Additionally, an INS inherently includes a controller, as is well known to one of ordinary skill in the art. The INS may be considered “mobile,” due to its installation on a vehicle.
While Peake does not explicitly disclose the feature of wireless communication, it would be capable of instant and unquestionable demonstration to modify the system of Figure 7, so as to communicate between components via wireless communication, such as by using a short-range communication standard commonly implemented in vehicle networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication of the mobile controller with the GNSS unit and IMU of Peake, so as to be wireless, with the predictable result of providing for a more flexible system with less wiring.
The combination of Peake and Hemisphere further discloses that the mobile controller configured to receive the position of the antenna, the tilt, and the heading from the GNSS unit (Peake, paragraph [0026], with respect to Figure 4B, regarding signals from GNSS 455 are received by INS 1 470).
Peake further discloses that the mobile controller is configured to receive the rotation of the bucket from the IMU (paragraph [0026], with respect to Figure 4B, regarding signals from IMU 2 480 are received by INS 2 485), the mobile controller configured to determine coordinates of the cutting edge of the bucket in a real world coordinate frame (paragraph [0026], with respect to Figure 4B, regarding that INS 2 485 provides position, velocity, and attitude at control point 435, which corresponds to teeth 730 of bucket 725, as described in paragraph [0038]).  
Claim 2
Figure 7 of Peake depicts the “survey pole” that includes an “upper portion” and a “lower portion.” Given that the GNSS antenna/receiver is provided as the flat top, it is clear that the survey pole does not include a “tip.” Therefore, Peake reasonably discloses that the survey pole includes an upper portion of a grade rod and a lower portion of the grade rod and the survey pole does not include a tip.  

    PNG
    media_image1.png
    151
    208
    media_image1.png
    Greyscale
	
While Peake is silent regarding the attachment or detachment of the upper portion to the lower portion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the survey pole of Peake, such that an upper portion of a grade rod that has been removably detached from a lower portion, with the predictable result of being able to separate the different portions from one another. See Legal Precedent for “Making Separable” in MPEP 2144.04(V)(C).
Claim 3
Peake further discloses that the GNSS unit includes a GNSS receiver (paragraph [0025-0026], with respect to Figures 4A and 4B, regarding GNSS receiver 455 obtains signals from GNSS antenna 405).
Claim 8
The combination of Peake, Hemisphere, and Cain discloses the claimed system (Peake, Figure 7, depicting excavator 705) for tracking a position of a working edge (i.e. teeth 730) on an implement (i.e. bucket 725) of a construction vehicle (i.e. excavator 705) and further comprising an angle sensor (i.e. i.e. IMU 4 760), as discussed in the rejection of claim 1.
Claim 9
Peake further discloses that the construction vehicle is an excavator, as discussed in claim 8. 
Claim 11
Peake further discloses that the implement includes a bucket (i.e. bucket 725), as discussed in the rejections of claims 1 and 8.
Claim 12
Peake further discloses that the rigid member includes a stick (i.e. stick 720) of an excavator, as discussed in the rejections of claims 1 and 8.
Claim 15
Peake further discloses that the angle sensor includes an inertial measurement unit (IMU), as discussed in the rejection of claim 8.
Claim 16
Peake further discloses that the mount is a mounting mechanism (paragraph [0037], regarding GNSS antenna 750 is mounted on the stick)
Figure 7 inherently depicts that the system further comprises a survey pole coupled to the mounting mechanism, wherein the GNSS unit is coupled to the survey pole, given that GNSS 750 is provided on a “pole”-like structure mounted to stick 720.
Claim 17  
The combination of Peake, Hemisphere, and Cain discloses the claimed discloses the claimed system (Figure 7, depicting excavator 705) for tracking a position of a working edge (i.e. teeth 730) on an implement (i.e. bucket 725) of a construction vehicle (i.e. excavator 705), as described in the rejection of claim 1.
Claim 18
Peake further discloses a survey pole (Figure 7, depicting GNSS 750 with a “survey pole” mounted to the excavator) and does not explicitly discloses that the mount is a mounting mechanism configured so that the survey pole can be rigidly attached to the mounting mechanism and so that the survey pole can be detached from the mounting mechanism, and wherein the mounting mechanism is configured so that when the survey pole is attached to the mounting mechanism.	
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the survey pole of Peake, such that the mount is a mounting mechanism configured so that the survey pole can be rigidly attached to the mounting mechanism and so that the survey pole can be detached from the mounting mechanism, and wherein the mounting mechanism is configured so that when the survey pole is attached to the mounting mechanism, with the predictable result of being able to separate the different portions from one another. See Legal Precedent for “Making Separable” in MPEP 2144.04(V)(C).
Claim 20
Peak further discloses that the angle sensor includes an inertial measurement unit (IMU), as discussed in the rejections of claims 1 and 17.
Claim 21
The combination of Peake, Hemisphere, and Cain discloses the claimed system (Figure 7, depicting excavator 705) for tracking a position of a working edge (i.e. teeth 730) on an implement (i.e. bucket 725) of a construction vehicle (i.e. excavator 705), as described in the rejections of claims 1 and 8.
Claim 22
Peake further discloses that the construction vehicle is an excavator, the implement is a bucket of the excavator, and the rigid member is a stick of the excavator, as described in the rejections of claims 1 and 21.
Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peake, in view of Hemisphere and Cain, and Adachi et al. (translation of JP 20020325143 A), hereinafter Adachi.
Claims 4, 14, and 19
Peake discloses the mobile controller as a controller provided in the vehicle and does not disclose that the mobile controller is a cell phone. However, remote control configurations of work vehicles are common in the art.
For example, Adachi discloses wireless communication between a main control unit 11 of a construction machine and a cell phone (paragraph [0019]). Similar to the mobile controller of Peake, the cell phone of Adachi receives sensor data from the construction machine and transmits control data to the construction machine (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile controller of Peak, such that the mobile controller is a cell phone, in light of Adachi, with the predictable result of providing the ability to confirm and rewrite operating data of a working machine by a mobile phone (Adachi, paragraphs [0003-0004]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Hemisphere.
Claim 5
Nichols discloses the claimed system (Figures 1 and 4) for tracking a position of a cutting edge on a bucket (i.e. bucket 30) of a skidsteer (i.e. skid steer loader 10) (paragraph [0029], regarding the determination of the position of the teeth of bucket 30), the bucket coupled to the skidsteer at a pivot point (i.e. pivot point A) between arms (i.e. lift arm assemblies 26 and 28) of the skidsteer and the bucket (paragraph [0022]), a hydraulic mechanism (i.e. lift actuator 34) coupled to the arms and configured to provide rotational movement of the bucket (paragraph [0023]), an inertial measurement unit (IMU) (i.e. angle sensor described in paragraph [0037]) coupled to the bucket and configured to determine rotation of the bucket (paragraph [0037], regarding the angle sensor may provided as an inclinometer that is mounted to coupling 31, so as to provide an indication of the orientation of the implement), the system comprising: 
a survey pole coupled to one of the arms of the skidsteer (Figure 2, depicting position sensor 40 as being “coupled” to the lift arm assembly 28, where the sensor 40 is depicted as “pole”-like);
a global navigation satellite system (GNSS) unit coupled to the survey pole (paragraph [0025], regarding position sensor 40 is a GNSS antenna and receiver), the survey pole arranged relative to the arms of the skidsteer (paragraph [0025], regarding position sensor 40 is in a fixed relation to lift arm pivot points A) so that the GNSS unit remains free from contact with any part of the skidsteer, the bucket, or the arms during a full range of motion of the arms (Figures 1 and 2, depicting the range of motion with respect to the lift arm assemblies 26, 28, where position sensor 40 is “free from contact” of the skidsteer, bucket, or arms), the GNSS unit including an antenna arranged in a known spatial relationship with the pivot point between the arms of the skidsteer and the bucket (paragraph [0025], regarding the GNSS antenna associated with position sensor 40, which is in a fixed relation to lift arm pivot points A), the GNSS unit configured to determine a position of the antenna (paragraph [0025], regarding the determination of the three dimensional location coordinates of the antenna).
While it may be considered inherent that the GNSS of Nichols further determines a tilt and heading of the GNSS unit, in light of the common well known understanding of the functions of a GNSS, Hemisphere is applied in combination with Nichols to more clearly teach this known feature.
For example, Hemisphere discloses a compact GPS position and heading smart antenna called Vector V104 GPS Smart Antenna (similar to the GNSS unit taught by Nichols), where the antenna and receiver are embodied in a single unit (second page, with respect to specifications). Hemisphere further teaches that Vector V104 GPS Smart Antenna determines a position of its antenna and a tilt and heading of the GPS Smart Antenna (first page, with respect to key features). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the GNSS unit of Nichols, so as to determine a tilt and heading of the GNSS unit, in the same manner that Hemisphere determines a position of its antenna and a tilt and heading of the GPS Smart Antenna, with the predictable result of providing measurements that are commonly made by GNSS.
Nichols further discloses that the claimed system comprises a mobile controller (i.e. control 60) configured for communications with the GNSS unit and the IMU (Figure 4, depicting control 60 communicating with position sensor 40 and inclinometer 50). Control 60 may be considered “mobile,” due to its installation on a vehicle.
While Nichols does not explicitly disclose the feature of wireless communication, it would be capable of instant and unquestionable demonstration to modify the control system of Figure 4, so as to communicate between components via wireless communication, such as by using a short-range communication standard commonly implemented in vehicle networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication of the mobile controller with the GNSS unit and IMU of Nichols, so as to be wireless, with the predictable result of providing for a more flexible system with less wiring.
The combination of Nichols and Hemisphere further discloses the mobile controller configured to receive the position of the antenna, the tilt, and the heading from the GNSS unit (Nichols, paragraph [0039], with respect to Figure 4).
Nichols further discloses the mobile controller configured to receive the rotation of the bucket from the IMU (Figure 4, depicting control 60 receiving signals from inclinometer 50, as described in paragraph [0037]), the mobile controller configured to determine coordinates of the cutting edge of the bucket in a real world coordinate frame (paragraph [0029], regarding the determination of the position of the teeth of bucket 30).
The “inertial measurement unit (IMU)” is only claimed to determine rotation of the bucket, and therefore, the angle sensor described as an inclinometer positioned on the implement of Nichols reasonably teaches the claimed “IMU,” given that it performs the same function. If the claim language of an IMU is more narrow than the angle sensor taught by Nichols, then it would be capable of instant and unquestionable demonstration to substitute an IMU for the angle sensor of Nichols, given that an IMU will perform the same function as the angle sensor in Nichols. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the angle sensor of Nichols with an IMU, so as to provide a sensor capable of performing further measurements of angular rate.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Hemisphere, and in further view of Omelchenko et al. (US 2012/0059554 A1), hereinafter Omelchenko.
Claim 6
Figures 1 and 2 of Nichols depicts the “survey pole” as element 40 and does not particularly disclose that the survey pole includes an upper portion of a grade rod that has been removably detached from a lower portion of the grade rod and the survey pole does not include a tip. However, this structure of a “survey pole” associated with a GNSS of a similar work machine is well known in the art.
For example, Omelchenko discloses a similar system (see Figure 2B), where the GNSS antenna 220 is mounted on pole 244, so as to include an upper portion of a grade rod and a lower portion of the grade rod and the survey pole does not include a tip. Figure 2B of Peake depicts the “survey pole” that includes an “upper portion” and a “lower portion.” Given that the GNSS antenna is provided as the flat top, it is clear that the survey pole does not include a “tip.”
While Omelchenko is silent regarding the attachment or detachment of the upper portion to the lower portion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the survey pole of Omelchenko, such that an upper portion of a grade rod that has been removably detached from a lower portion, with the predictable result of being able to separate the different portions from one another. See Legal Precedent for “Making Separable” in MPEP 2144.04(V)(C).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Hemisphere, and in further view of Adachi.
Claim 7
Nichols discloses the mobile controller as a controller provided in the vehicle and does not disclose that the mobile controller is a cell phone. However, remote control configurations of work vehicles are common in the art.
For example, Adachi discloses wireless communication between a main control unit 11 of a construction machine and a cell phone (paragraph [0019]). Similar to the mobile controller of Nichols, the cell phone of Adachi receives sensor data from the construction machine and transmits control data to the construction machine (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile controller of Nichols, such that the mobile controller is a cell phone, in light of Adachi, with the predictable result of providing the ability to confirm and rewrite operating data of a working machine by a mobile phone (Adachi, paragraphs [0003-0004]).
Claims 10, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Peake in view of Hemisphere and Cain, and in further view of Nichols.
Claim 10
Peake does not specifically disclose that the construction vehicle is a skidsteer. However, modifying the construction vehicle of Peake to be a skid steer would be obvious in light of Peake, paragraph [0014], which discloses that the invention is applicable to different types of vehicles.
For example, Nichols discloses a similar method in which the position of the teeth of a bucket (similar to the working edge on the implement taught by Peake) is determined (paragraph [0029]) by receiving signals from both a GNSS and an angle sensor (similar to the IMU taught by Peake) (paragraphs [0025], [0037]). Nichols further discloses the method as applicable to a skidsteer (paragraph [0021], with respect to Figures 1 and 2).
Since the systems of Peake and Nichols are directed to the same purpose, i.e. tracking a position of a working edge on an implement of a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peake, such that the construction vehicle is a skidsteer, with the predictable result of providing similar control for a loader implement of a skid steer loader (Nichols, paragraph [0005]).
Claim 13
Peake does not specifically disclose that the construction vehicle is a skidsteer, where the rigid member includes arms of a skidsteer. However, modifying the construction vehicle of Peake to be a skid steer would be obvious in light of Peake, paragraph [0014], which discloses that the invention is applicable to different types of vehicles.
For example, Nichols discloses a similar method in which the position of the teeth of a bucket (similar to the working edge on the implement taught by Peake) is determined (paragraph [0029]) by receiving signals from both a GNSS and an angle sensor (similar to the IMU taught by Peake) (paragraphs [0025], [0037]). Nichols further discloses the method as applicable to a skidsteer (paragraph [0021], with respect to Figures 1 and 2). See the rejection of claim 5, regarding Nichols’ configuration of the sensors and arms, with respect to the overall claim language.
Since the systems of Peake and Nichols are directed to the same purpose, i.e. tracking a position of a working edge on an implement of a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peake, such that the construction vehicle is a skidsteer, where the rigid member includes arms of a skidsteer, with the predictable result of providing similar control for a loader implement of a skid steer loader (Nichols, paragraph [0005]).
Claim 23
Peake does not specifically disclose that the construction vehicle is a skidsteer, the implement is a bucket of the skidsteer, and the rigid member is an arm of the skidsteer. However, modifying the construction vehicle of Peake to be a skid steer would be obvious in light of Peake, paragraph [0014], which discloses that the invention is applicable to different types of vehicles.
For example, Nichols discloses a similar method in which the position of the teeth of a bucket (similar to the working edge on the implement taught by Peake) is determined (paragraph [0029]) by receiving signals from both a GNSS and an angle sensor (similar to the IMU taught by Peake) (paragraphs [0025], [0037]). Nichols further discloses the method as applicable to a skidsteer (paragraph [0021], with respect to Figures 1 and 2). See the rejection of claim 5, regarding Nichols’ configuration of the sensors, arms, and bucket, with respect to the overall claim language.
Since the systems of Peake and Nichols are directed to the same purpose, i.e. tracking a position of a working edge on an implement of a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peake, such that the construction vehicle is an skidsteer, the implement is a bucket of the skidsteer, and the rigid member is an arm of the skidsteer, with the predictable result of providing similar control for a loader implement of a skid steer loader (Nichols, paragraph [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661